  Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                       BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )   Case No. 1:18-cv-00068
                                                   )
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                          Defendants-Intervenors. )
                                                   )

          PLAINTIFF STATES’ REPLY IN SUPPORT OF THEIR
                MOTION FOR SUMMARY JUDGMENT
    Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 2 of 12



                                 INTRODUCTION

      DACA is clearly unlawful, as this Court has already held and as the Federal

Defendants now concede. Fed. Defs.’ Resp. to Pls.’ Mot. for Summ. J. 8, ECF No. 366.

At a minimum, Plaintiff States are indisputably entitled to judgment as a matter of

law because DACA confers a legal status and benefits that are contrary to substantive

immigration law. As the Federal Defendants correctly note, this Court has already

ruled that “DACA and DAPA are basically identical, and there is no legal ground for

‘striking DAPA that wouldn’t apply to DACA’ (and certainly no legal ground for

striking Expanded DACA that does not apply to DACA itself).” Id. at 8 (quoting Texas

v. United States (Texas II), 328 F. Supp. 3d 662, 743 (S.D. Tex. 2018)). Accordingly,

Plaintiff States are due—at a minimum—a judgment that DACA is substantively

unlawful under the Administrative Procedure Act (“APA”). See Amicus Br. of Rep.

King et al. 2-9, ECF No. 369 (explaining that there are no jurisdictional or prudential

barriers to granting summary judgment enjoining DACA).

                        SUMMARY OF THE ARGUMENT

      The Federal Defendants raise two primary arguments against granting

summary judgment. First, they argue (at 10-12) that Plaintiff States are not entitled

to judgment as a matter of law on the claim that DACA violates the procedural

requirements of the APA because it did not undergo notice and comment. The Federal

Defendants concede that the procedural APA claim is not outcome-determinative

because DACA is substantively unlawful. Fed. Defs.’ Resp. 10, ECF No. 366; see also

Amicus Br. of Rep. King et al. 12-17, ECF No. 369. Any purported fact issues left to



                                          2
    Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 3 of 12



resolve about the procedural APA claim are thus immaterial. 1 In any event, the

Federal Defendants are wrong that Plaintiff States are not entitled to summary

judgment on their procedural APA claim.

      Second, the Federal Defendants respond (at 12-16) that Plaintiff States are not

entitled to the remedy they seek. Because DACA is unlawful, the Court should

(1) enter a declaratory judgment that DACA is unlawful, (2) vacate the DACA Memo,

and (3) prevent “the Federal Defendants from issuing any new grant of deferred

action status pursuant to the DACA program and any renewal of deferred action

status pursuant to DACA.” Pl. States’ Mot. for Summ. J. 2, ECF No. 356. The Federal

Defendants do not argue that the Court cannot grant any of the requested relief.

Indeed, the Federal Defendants concede that “the equities would ordinarily counsel

in favor of such relief here under the Fifth Circuit’s precedent in Texas I.” Fed. Defs.’

Resp. 13, ECF No. 366. The Federal Defendants argue, however, that because other

courts in jurisdictions outside the Fifth Circuit have enjoined DACA’s rescission, the

Court should not follow that precedent. Id. at 15-16. The Court has already rejected

that premise and conclusion.



1 The same is true of Plaintiff States’ Take Care Clause claim, which the Court did
not resolve at the preliminary-injunction stage as a matter of constitutional
avoidance. Texas II, 328 F. Supp. 3d at 710. The Federal Defendants concede that the
Court need not decide the Take Care Clause claim to declare DACA unlawful as a
matter of law because DACA is substantively unlawful under the APA. Fed. Defs.’
Resp. 12, ECF No. 366. In any event, the Plaintiff States are entitled to judgment as
a matter of law on their Take Care Clause Claim for the reasons stated in their Brief
in Support of Their Motion for Summary Judgment. ECF No. 357 at 44-45. The
Federal Defendants’ response relies (at 12) solely on constitutional-avoidance
principles—they do not dispute the Plaintiff States’ substantive Take Care Clause
arguments or even attempt to demonstrate a genuine dispute of material fact.

                                           3
     Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 4 of 12



                                    ARGUMENT

I.     Plaintiff States are entitled to summary judgment on their procedural
       APA claim.

       DACA is unlawful because it was created without the notice-and-comment

procedure required for a program like this. Texas II, 328 F. Supp. 3d at 735. 2 The

Court has already decided this issue as a matter of law. Id.; see also Amicus Br. of

Rep. King et al. 9-11, ECF No. 369. The Federal Defendants’ response is no basis to

deny summary judgment on that claim.

       The Federal Defendants cannot avoid summary judgment on the grounds that

the present record is insufficient to grant judgment as a matter of law. See Fed. Defs.’

Resp. 12, ECF No. 366. They argue that DACA cannot be found “procedurally

unlawful under the Fifth Circuit’s precedent in Texas I on the ground that it did not

permit the exercise of discretion by agency decisionmakers” because the record on

discretion is inconclusive. Id. The undisputed evidence, however, demonstrates that

Immigration Service Officers have no genuine discretion in adjudicating DACA

applications. “Nothing about [DACA] ‘genuinely leaves the agency and its

[employees] free to exercise discretion.’” Texas v. United States, 86 F. Supp. 3d 591,

670 (S.D. Tex. 2015) (internal quotations omitted). Thus, any purported fact question

about discretion is illusory and no basis to avoid summary judgment.



2 The Federal Defendants do not appear to challenge Plaintiff States’ argument that,
in light of the Fifth Circuit’s holding on DAPA, DACA is a substantive rule and not
exempt from the APA’s notice-and-comment requirements as either an interpretive
rule, a general statement of policy, or a rule of agency organization, procedure, or
practice. See 5 U.S.C. § 553(b)(A); see also Texas v. United States (Texas I), 809 F.3d
134, 171–78 (5th Cir. 2015), aff’d by an equally divided court, 136 S. Ct. 2271 (2016).

                                           4
    Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 5 of 12



       Plaintiff States are nevertheless entitled to summary judgment even if the

Court does not find discretion absent as a matter of law. Regardless of discretion,

DACA still needed to go through notice-and-comment because it “affect[s] individual

rights.” Chrysler Corp. v. Brown, 441 U.S. 281, 302 (1979) (quoting Morton v. Ruiz,

415 U.S. 199, 232 (1974)). Indeed, as recognized by the Court, “the evidence that

DACA confers rights and imposes obligations is overwhelming.” Texas II, 328 F.

Supp. 3d at 735.

       The Federal Defendants cannot avoid that conclusion by arguing (at 10) that a

DACA grant merely “trigger[s]” benefits that “flow[] to DACA recipients” supposedly

from “pre-existing regulations” alone. ECF No. 366. DACA changed the law and is a

substantive rule because “in the absence of the rule there would not be an adequate

legislative basis for . . . agency action to confer benefits . . . .” Am. Mining Cong. v.

Mine Safety & Health Admin., 995 F.2d 1106, 1112 (D.C. Cir. 1993). Thus, the Court

correctly found “DACA to be a substantive rule that should have complied with the

notice-and-comment procedures required by the APA.” Texas II, 328 F. Supp. 3d at

735.

       Likewise, in Texas I, the Fifth Circuit held that DAPA affected rights and

obligations not only for the program’s would-be recipients, but also for the states and

federal government. Texas I, 809 F.3d at 166. This Court correctly found that “DACA

has exactly the same effect.” Texas II, 328 F. Supp. 3d at 731. The Federal Defendants

contend that granting lawful presence and attendant benefits is merely “shorthand”

for allowing access to a preexisting set of benefits. Fed. Defs.’ Resp. 11, ECF No. 366.



                                           5
    Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 6 of 12



Even if (counterfactually) DACA merely “allowed” recipients access to certain

benefits, id., DACA was required to undergo notice and comment because it removed

a significant barrier to accessing those benefits.

      Moreover, the Federal Defendants’ argument paints an incomplete picture of

lawful presence and DACA’s benefits. Lawful presence is a meaningful immigration

classification established by Congress. Congress uses a person’s “lawful presence” (or

“unlawful presence”) in this country as the predicate for numerous legal

consequences, including removability, a reentry bar, eligibility for “advance parole”

(which allows a pathway to citizenship), and eligibility for numerous federal benefits.

See Texas I, 809 F.3d at 179, 180, 183, 184. DACA has granted lawful presence to

over 800,000 recipients, with a larger group eligible to apply for the same benefit. Pl.

States’ Br. in Supp. of Mot. for Summ. J. Ex. 2 (App. 6-7), ECF No. 358-2. As explained

in the brief in support of the motion for summary judgment, DACA recipients have

thus been granted not only work authorization and access to Social Security,

Medicare, advance parole, and an array of other federal and state benefits, but a

pathway to citizenship as well. E.g., ECF No. 357 at 9-12. Indeed, DACA recipients

have affirmatively acknowledged the actual and substantive benefits that the

program has provided them. Pl. States’ Mot. for Prelim. Inj. 35-37, ECF No. 5; Texas

II, 328 F. Supp. 3d at 731 n.102. DACA has affected the rights of its recipients and

imposed obligations on the federal and state governments. Id. APA notice and

comment was thus required.




                                           6
      Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 7 of 12



        Contrary to the Federal Defendants’ suggestion (at 11 n.3), whether every

decision to grant or rescind “deferred action” must undergo notice and comment is

immaterial. DACA’s granting of lawful presence pushes the concept of deferred action

far beyond what the Supreme Court has recognized. “[D]eferred action” is merely the

“discretion to abandon” the “initiation or prosecution of various stages in the deportation

process.” Reno v. Am.-Arab Anti-Discrimination Comm. (AADC), 525 U.S. 471, 483-84

(1999). But a decision not to initiate enforcement action cannot transform unlawful

conduct into lawful conduct. See, e.g., United States v. Orellana, 405 F.3d 360, 370 (5th

Cir. 2005) (“[A] temporary stay of removal does not render an otherwise illegal alien’s

presence lawful.”). An alien’s unlawful presence is “an ongoing violation of United States

law,” even though the Executive has discretion to forbear from removal in certain

circumstances. AADC, 525 U.S. at 491. Just as with DACA, the Executive previously

admitted that Expanded DACA and DAPA are different from prosecutorial discretion

precisely because they grant valuable inducements. See Pl. States’ Mot. for Prelim. Inj.

Ex. 7 (App. 759) (J.A. 716, United States v. Texas, 136 S. Ct. 2271 (Executive’s admission

that each program “works in way a that’s different than . . . prosecutorial discretion”

because it grants inducements “for people to come out and identify themselves”)).

II.     The existence of other injunctions involving DACA’s rescission are no
        obstacle to summary judgment and do not suggest that this Court
        should refrain from ruling.

        The existence of other injunctions concerning DACA’s rescission do not affect

Plaintiff States’ entitlement to summary judgment. The Federal Defendants do not

argue that the Court must wait for further development in cases challenging DACA’s

rescission to reach the merits here. Indeed, the issues in this case are distinguishable


                                            7
    Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 8 of 12



from those presented in the rescission cases. Those cases “involve the legality of the

DACA rescission memo—an issue this Court does not address.” Texas II, 328 F. Supp.

3d at 679. Each of those cases involve “records different from the record in Texas I

and the record now before this Court.” Id. at 682. And none of these cases have been

litigated before a court bound to follow Fifth Circuit precedent. Id. These cases pose

no barrier to vacating DACA. See Amicus Br. of Rep. King et al. 21-24, ECF No. 369.

      Nor do those other cases affect Plaintiff States’ requested relief. As the Court

correctly found, the courts in the other DACA cases “were primarily faced with the

issue of the Government’s rescission of DACA—not its creation and implementation,”

which is the issue in this case. Texas II, 328 F. Supp. 3d at 685. Indeed, the Court

explained that it “would not hesitate to enter an injunction, even in the face of

opposing rulings from sister courts, if compelled by law . . . .” Id. at 740 n.110.

      The Federal Defendants argue that “courts in California and New York have

issued legally incorrect and overbroad nationwide preliminary injunctions requiring

Federal Defendants to continue (most of) DACA nationwide.” Fed. Defs.’ Resp. 15,

ECF No. 366 (citing Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec., 279

F. Supp. 3d 1011, 1048 (N.D. Cal. 2018), aff’d, 908 F.3d 476 (9th Cir. 2018); Batalla

Vidal v. Nielsen, 279 F. Supp. 3d 401, 437 (E.D.N.Y. 2018)). That is no reason to deny

Plaintiff States’ requested relief.

      The Federal Defendants cannot dispute that legal questions about DACA’s

rescission remain unresolved, and courts have reached different rulings about

DACA’s rescission. Compare Regents of the Univ. of Cal., 279 F. Supp. 3d 1011



                                            8
    Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 9 of 12



(enjoining DACA rescission memo), with Casa de Maryland v. U.S. Dep’t of Homeland

Sec., 284 F. Supp. 3d 758, 772, 777 (D. Md. 2018) (concluding that the rescission of

DACA was “carefully crafted” and that the appropriate method for addressing any

perceived unfairness implicated in that decision is through “the election process, and

not federal litigation”). The Supreme Court has not granted certiorari on any decision

regarding DACA’s rescission. Even the Federal Defendants suggest that granting the

Plaintiff States’ requested relief is likely to facilitate Supreme Court resolution of

issues surrounding DACA once and for all. See Fed. Defs.’ Resp. 16, ECF No. 366

(arguing that a 14-day stay pending Supreme Court review “would facilitate the

orderly resolution of the litigation over the DACA policy.”). Enjoining DACA is

entirely appropriate.

      The Federal Defendants are wrong that the risk of a “conflicting directive”

counsels against Plaintiff States’ requested relief. Id. at 15 (citing Feller v. Brock, 802

F.2d 722, 727-28 (4th Cir. 1986); Colby v. J.C. Penney Co., 811 F.2d 1119, 1124 (7th

Cir. 1987)). The supposed “conflict” invoked by the Federal Defendants is

questionable, given that no court has enjoined the Executive to maintain DACA on

the grounds that DACA itself is lawful. Regardless, the Federal Defendants’

argument does not counsel against granting the requested relief. Because the

supposedly conflicting injunctions do not address DACA’s underlying lawfulness, the

Federal Defendants should raise the purported conflict in the court that issued the

injunction to determine whether a conflict exists. See Feller, 802 F.2d at 726 (quoting

NAACP, Jefferson Cty. Branch v. Brock, 619 F. Supp. 846, 851 (D.D.C. 1985) (in



                                            9
   Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 10 of 12



deciding threshold question whether conflict existed, explaining that the court that

issued the first injunction had already decided that the second injunction was

‘“irreconcilable’ with its own.”); Colby, 811 F.2d at 1124 (finding the necessary

“condition for greater deference” counseling a second court against “going into conflict

with the first” missing because there were no “different outcomes [that] would place

the defendant under inconsistent obligations”). That is no reason to avoid entering a

remedy this Court has already recognized it must enter if compelled by law. See Texas

II, 328 F. Supp. 3d at 740 n.110.

      Insofar as the Federal Defendants perceive an irreconcilable conflict, their

remedy lies in the first instance with the courts that have issued the supposedly

conflicting injunctions. Plaintiff States do not oppose the Federal Defendants’ request

for a brief, 14-day stay of this Court’s judgment to permit them to seek such relief.

                                    CONCLUSION

      Plaintiff States respectfully request that the Court declare DACA unlawful and

prevent Federal Defendants from issuing any new DACA permits or renewing any

existing DACA permits to allow for an orderly winddown of the unlawful program.




                                          10
  Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 11 of 12



March 7, 2019                         Respectfully submitted.

STEVE MARSHALL                        KEN PAXTON
Attorney General of Alabama           Attorney General of Texas

LESLIE RUTLEDGE                       JEFFREY C. MATEER
Attorney General of Arkansas          First Assistant Attorney General

DEREK SCHMIDT                         RYAN L. BANGERT
Attorney General of Kansas            Deputy Attorney General for Legal Counsel

JEFF LANDRY                           /s/ Todd Lawrence Disher
Attorney General of Louisiana         TODD LAWRENCE DISHER
                                      Attorney-in-Charge
DOUGLAS J. PETERSON                   Trial Counsel for Civil Litigation
Attorney General of Nebraska          Tx. State Bar No. 24081854
                                      Southern District of Texas No. 2985472
ALAN WILSON                           Tel.: (512) 463-2100; Fax: (512) 936-0545
Attorney General of South Carolina    todd.disher@oag.texas.gov
                                      P.O. Box 12548
PATRICK MORRISEY                      Austin, Texas 78711-2548
Attorney General of West Virginia
                                      MICHAEL TOTH
                                      Special Counsel for Civil Litigation

                                      ADAM ARTHUR BIGGS
                                      Assistant Attorney General

                                     COUNSEL FOR PLAINTIFF STATES




                                     11
   Case 1:18-cv-00068 Document 371 Filed on 03/07/19 in TXSD Page 12 of 12



                           CERTIFICATE OF SERVICE

        I certify that on March 7, 2019, this document was electronically filed with the
Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all counsel of record.


                                        /s/ Todd Lawrence Disher
                                        TODD LAWRENCE DISHER
                                        Trial Counsel for Civil Litigation

                                        COUNSEL FOR PLAINTIFF STATES




                                          12
